Citation Nr: 0022537	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the appellant's Substantive Appeal of September 1994 
was timely filed to perfect an appeal on a claim of service 
connection for a renal disorder.



INTRODUCTION

The appellant served on active duty from September 1977 to 
September 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's Substantive Appeal of September 1994 was 
received more than 60 days after mailing of the statement of 
the case in December 1993, and there is no other 
correspondence of record which could be construed as a valid 
substantive appeal timely filed after issuance of the 
December 1993 statement of the case.


CONCLUSION OF LAW

The appellant's Substantive Appeal of September 1994 was not 
timely filed to perfect an appeal to the Board on the claim 
of service connection for a renal disorder.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The pertinent facts in this case are not in dispute.  The 
appellant filed his original claim for VA disability 
compensation and/or pension benefits in January 1992.  At 
that time, he requested consideration of a claim for service 
connection for a renal disorder (kidney stones - 1980).  The 
claim was denied by rating decision in October 1992, and the 
appellant were notified of this decision by letter dated 
November 12, 1992.  Subsequently, he filed a notice of 
disagreement to this decision on November 12, 1993, exactly 
one year later and therefore, timely under the Board's Rules 
of Practice, 38 C.F.R. Part 20.  The RO issued a statement of 
the case on December 20, 1993, in accordance with established 
appellate processing procedures.  The statement of the case 
was mailed to the appellant's address of record.  Enclosed 
with the statement of the case was a VA Form 9 Substantive 
Appeal and instructions notifying the appellant that he had 
60 days to perfect his appeal to the Board on this claim by 
returning the enclosed VA Form 9 Substantive Appeal.  No 
response was received from the appellant, however, until 
September 1994, well in excess of the 60-days time period, 
which the RO accepted as the appeal in lieu of the VA Form 9 
Substantive Appeal.

In a letter dated March 14, 2000, sent to the same address 
cited above, the Board notified the appellant that it was 
going to consider whether his Substantive Appeal of September 
1994 was timely filed.  He was also advised by this letter of 
his right to request a hearing or present argument related to 
this issue.  The Board's notice letter was sent pursuant to 
VAOPGCPREC 9-99 (Aug. 18, 1999), which held that the Board 
has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal 
provided the claimant is first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  In 
this regard, the Board's letter of March 2000 accomplishes 
the "fair process" procedures mandated by VAOPGCPREC 9-99.

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the claimant.  Cf. Marsh v. West, 
11 Vet. App. 468, 470-72 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the Board concludes that 
its consideration of the issue of timeliness does not violate 
the appellant's procedural rights.  The Board's March 14, 
2000 letter provided him notice of the regulations pertinent 
to the issue of timeliness of substantive appeals, as well as 
notice of the Board's intent to consider this issue.  He was 
provided 60 days to submit argument on this issue.  In April 
2000, the Board received from the appellant a timely response 
to its "fair process" letter.  He did not request a 
hearing, but indicated that he did not always get his mail 
sent to his address of record because it was not his alone, 
but was his family's Post Office Box as well, and as a 
result, his mail was sometimes misplaced.  He requested that 
his future mail be sent to a new address.

Analysis

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see also 
38 C.F.R. § 20.201 (1999) (requirements for notices of 
disagreement).  The Notice of Disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).

Time limits within which a claimant is required to act to 
perfect a claim or challenge an adverse VA determination may 
be extended for good cause shown, if requested.  38 C.F.R. 
§ 3.109(b) (1999).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
1991).  The claimant must then file a Substantive Appeal 
within 60 days from the date the Statement of the Case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  The 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1999).

VA regulations require that the Substantive Appeal consist of 
either a VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (1999).  The Substantive 
Appeal must either indicate that the appeal is being 
perfected as to all of the issues contained in the Statement 
of the Case and any prior Supplemental Statement of the Case 
or must specifically identify the issues appealed.  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. § 20.202 (1999); see also Archbold v. 
Brown, 9 Vet. App. 124 (1996).

If there is a failure to comply with the above-cited law and 
regulations governing the filing of appeals, it is incumbent 
on the Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 1991).  As noted by the 
U. S. Court of Appeals for the Federal Circuit, "it is well-
established judicial doctrine that any statutory tribunal must 
ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).

Because the appellant's notice of disagreement was filed 
exactly one year from the date of the decision, he had only 
the 60-day period to timely perfect his appeal on the claim of 
service connection for a renal disorder following issuance of 
the statement of the case on December 20, 1993.  As a response 
to the statement of the case was not received until September 
1994, well in excess of the 60-day time period, a substantive 
appeal as to this claim was not timely filed.  Although the 
appellant contends that he did not receive the December 1993 
statement of the case because he shared his Post Office Box 
with other family members, as it is not shown that a mistake 
was made by either VA or postal authorities in the mailing of 
this document to his last known address of record at the time 
it was sent, it must be presumed that he received the 
statement of the case.  See Mindenhall v. Brown, 7 Vet. App. 
271 (1994) (presumption of regularity of administrative 
process in the absence of clear evidence to the contrary).  
The appellant recently notified the Board in April 2000 of a 
new address for receipt of correspondence, however, there is 
nothing shown of record indicating an address change prior to 
April 2000.  Indeed, the Board's "fair process" letter of 
March 2000 was mailed to the same address as the December 1993 
statement of the case, and a timely response to the letter was 
received from the appellant.  By all accounts of record, it 
appears that his address for receipt of correspondence 
remained unchanged from the date of filing of his claim in 
January 1992 through April 2000.  Hence, because there is no 
evidence that the statement of the case of December 1993 was 
not sent to his last known mailing address of record or 
received at such address beyond the time customarily required 
for mailing a response, the Board concludes that his 
Substantive Appeal of September 1994 was not timely filed.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U. S. Court 
of Appeals for Veterans Claims noted that where the law and 
not the evidence is dispositive, as is the case here, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.

The Board is sympathetic to the appellant's situation, 
however, in the absence of any evidence showing that the 
December 1993 statement of the case was not properly mailed 
to him, or that there were any "other circumstances" beyond 
his control that caused a delay in receipt of this document, 
no relevant exceptions to the controlling legal criteria have 
been provided or are applicable in this case and therefore, 
the Board has no authority to disregard the Congressionally 
mandated limitations pertaining to timeliness standards for 
substantive appeals.

Accordingly, in the absence of a timely substantive appeal, 
appellate review of the appellant's claim must be terminated 
in accordance with 38 U.S.C.A. § 7108.  Therefore, the Board 
finds that the appellant's appeals were not perfected, and it 
is without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).


...............[ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE]......


ORDER

The appellant's appeal on the claim seeking entitlement to 
service connection for a renal disorder is dismissed.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

